Case 1:21 MINEREDA EADS HST RECh GaSb RT Page 1 of 1

for the

District of Columbia

United States of America

 

Vv. )
Case: 1:21-mj-00355
Christopher Joseph Quaglin Assigned To : Pan Jia M.

) Assign. Date : 4/6/2021

) Description: COMPLAINT W/ ARREST WARRANT
)

Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) Christopher Joseph Quaglin :
who is accused of an offense or violation based on the following document filed with the court:

C1 Indictment Cl Superseding Indictment C1 Information C Superseding Information {Complaint
C1 Probation Violation Petition [ Supervised Release Violation Petition (Violation Notice O Order of the Court
This offense is briefly described as follows:

18 U.S.C. § 111(b) - Assaulting, Resisting, or Impeding Certain Officers or Employees;
18 U.S.C. § 231(a)(3) - Civil Disorder;
18 U.S.C. § 1512(c)(2) - Obstruction of Official Proceeding.

2 2021.04.06
ae 10:54:28 -04'00'

 

 

 

 

 

Date: 04/06/2021
Issuing officer's signature
City and state: Washington, D.C. Zia M. Faruqui, U.S. Magistrate Judge

Printed name and title

 

Return

This warrant was received on (date) 7 6 7 2 | and the person was arrested on (dare) I 7 Z / a7

at (city and state) N opp Beuuswick NS C

Die ie | 2 Ze Lee

Arresting 9 fficer 's signature

 

Printed name and title

 

Eoee jeamaia ree J S Pec Agent

 

 

 

 
